Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 8-17, 22-24, and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 22, 28 and their dependents, Ogata (US 2012/0011971, previously cited) appears to be the closest prior art. Ogata teaches a ratcheting box torque wrench including a head, handle, and slipping torque limiter including a spring, roller, and toothed gear wheel similar to those claimed. However, Ogata does not disclose that the spring is in direct contact with the roller. Ogata ([0029]) describes that elements 17 and 20 are necessary to transfer force and provide a rotatable support for the roller. Other wrenches with rollers engaged within toothed gear wheels (e.g. EP 1731114; US 2011/0154961), also include intervening structures between the spring and roller. Wrenches that have direct contact between a spring and roller (e.g. US 7270036; US 6792830; US 6662693) have significant differences in structure and mode of operation which would not be applicable to wrenches with rollers biased into engagement with a toothed wheel, such as that of Ogata. Therefore, in combination with the other recited features of the claim, it would not have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the spring in direct contact with the roller, as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar torque tools are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723